FY2007 IMAGIN MOLECULAR CORPORATION FORM 10-KSB EXHIBIT Certification Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Imagin Molecular Corporation (the “Company”) on Form 10-KSB/A for the year ended December 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Joseph G. Oliverio, as Chief Executive Officer of the Company, hereby certifies, pursuant to 18 U.S.C.Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: (1)The Report fully complies with the requirements of section 13 (a) or 15 (d), as applicable of the Securities Exchange Act of 1934: and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 6, 2008 /s/ Joseph G. Oliverio Joseph G. Oliverio Chief Executive Officer A signed original of this written statement required by Section 906 has been provided to Imagin Molecular Corporation and will be retained by Positron Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
